Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Instant application is a continuation of Application number 15/024499, now U.S. Patent 10992710. In a preliminary amendment dated 09/03/2021, claims 1-20 have been canceled. Claims 21-38 have been newly added. Claims 21-38 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
3.	For claims 26, 28, 35 and 37, the phrase “selected from a group consisting of” has been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gnagy et al. (U.S. Patent 7,058,633; hereafter “Gnagy”), and further in view of Schroeder et al. (U.S. Patent Application Publication 2005/0021862; hereafter “Schroeder”), and further in view of Dixon (U.S. Patent Application Publication 2008/0109473; hereafter “Dixon”).
For claims 21 and 30, Gnagy teaches a method of processing network requests and a system comprising one or more configured computers (note column 5, lines 34-37), the method comprising:
receiving a request via a network for a target media element at a requested location (note column 6, lines 1-3; re-writing system receives the web page), the request identifying a media repository that stores the target media element (note column 6, lines 3-4; the web page may contain links to other data);
determining whether the request is subject to a restrictive policy (note column 6, lines 3-4; if the web page contains links to other data, it is subject to a restrictive policy);
when the request is not subject to the restrictive policy, allowing the user’s computer access to the target media element (note column 6, lines 13-15 and column 7, lines 12-14, if no match is found, no re-writing is performed and request is sent to original site);
when the request is subject to a restrictive policy, processing the request to determine a substitute media element (note column 6, lines 4-6; the re-writing system searches the database for matches to links) that has content approximately equivalent to content of the target media element (note column 2, lines 49-51; substitute media is mirrored on a closer server), the processing including querying a policy database that stores associations between target media elements and substitute media elements (note column 6, lines 4-13, re-writing system searches database which includes web site URL paired with URL for mirror site), a URL of the substitute media element stored on the policy database (note column 6, lines 10-13; database stores URL for substitute mirror site); and
when the requested target media element is associated with a substitute media element in the policy database, generating a selection page having a substitute media element (note column 6, lines 15-18; re-writing system replaces the links in the web page); and
responding to the request with the selection page (note column 7, lines 14-18; client requests are forwarded to content engine having the alternate URL).

Gnagy differs from the claimed invention in in that they fail to teach:
the request further including identifying information associated with a user of the user’s computer;
determining whether the request is subject to a restrictive policy based on the identifying information;

Schroeder teaches:
the request further including identifying information associated with a user of the user’s computer (note paragraph [0098], each web page request includes a user ID stored in a cookie);
determining whether the request is subject to a restrictive policy based on the identifying information (note paragraphs [0098]-[0102], link modification policy is determined based on user account);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the URL re-writing of Gnagy and the link modification based on user account of Schroeder. One of ordinary skill would have been motivated to combine Gnagy and Schroeder because link modification on a user-by-user basis would provide content delivery that is closest or most appropriate for each user (note paragraph [0127] of Schroeder).


The combination of Gnagy and Schroeder differs from the claimed invention in that they fail to teach:
generating a selection page having a target link to the requested URL of the target media element and a substitute media element, the target link juxtaposed to the substitute link on the selection page

Dixon teaches:
generating a selection page having a target link to the requested URL of the target media element and a substitute media element (note Fig. 8 and paragraph [0185], window includes a link to bypass the warning and download the content anyway), the target link juxtaposed to the substitute link on the selection page (note paragraph [0143] and Figures 13-15; windows includes links for both recommended alternative, i.e. substitute, content and original, i.e. target, content).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gnagy and Schroeder and the window with both target and alternative links of Dixon. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of giving the user the option of receiving original or substitute content.


	For claims 22 and 31, the combination of Gnagy, Schroeder and Dixon teaches, claims 21 and 30 wherein the request includes a login credential, the login credential comprising the identity information (note paragraph [0098] of Schroeder, request includes a user ID stored in a cookie, i.e. login credential, for the user’s account).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the URL re-writing of Gnagy and the link modification based on user account of Schroeder. One of ordinary skill would have been motivated to combine Gnagy, Schroeder and Dixon because link modification on a user-by-user basis would provide content delivery that is closest or most appropriate for each user (note paragraph [0127] of Schroeder).



	For claims 23 and 32, the combination of Gnagy, Schroeder and Dixon teaches claims 21 and 30 wherein the request includes a cookie, the cookie comprising the identity information (note paragraph [0098] of Schroeder, request includes a user ID stored in a cookie, i.e. login credential, for the user’s account).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the URL re-writing of Gnagy and the link modification based on user account of Schroeder. One of ordinary skill would have been motivated to combine Gnagy, Schroeder and Dixon because link modification on a user-by-user basis would provide content delivery that is closest or most appropriate for each user (note paragraph [0127] of Schroeder).


	For claims 24 and 33, the combination of Gnagy, Schroeder and Dixon teaches claims 21 and 30, wherein the identity information is unique to the user (note paragraph [0098] of Schroeder, request includes a user ID stored in a cookie, i.e. login credential, for the user’s account).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the URL re-writing of Gnagy and the link modification based on user account of Schroeder. One of ordinary skill would have been motivated to combine Gnagy, Schroeder and Dixon because link modification on a user-by-user basis would provide content delivery that is closest or most appropriate for each user (note paragraph [0127] of Schroeder).


	For claims 25 and 34, the combination of Gnagy, Schroeder and Dixon teaches claims 21 and 30, wherein the identity information comprises a group-based characteristic of the user (note paragraphs [0098]-[0099] of Schroeder, user ID is mapped to user’s account record including geographic location including country, i.e. group-based characteristic of the user).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the URL re-writing of Gnagy and the link modification based on user account of Schroeder. One of ordinary skill would have been motivated to combine Gnagy, Schroeder and Dixon because link modification on a user-by-user basis would provide content delivery that is closest or most appropriate for each user (note paragraph [0127] of Schroeder).


	For claims 26 and 35, the combination of Gnagy, Schroeder and Dixon teaches claims 25 and 34, wherein the group-based characteristic is selected from a group consisting of: age, sex, organizational role, country (note paragraphs [0098]-[0099] of Schroeder, user ID is mapped to user’s account record including geographic location including country, i.e. group-based characteristic of the user), and legal jurisdiction.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the URL re-writing of Gnagy and the link modification based on user account of Schroeder. One of ordinary skill would have been motivated to combine Gnagy, Schroeder and Dixon because link modification on a user-by-user basis would provide content delivery that is closest or most appropriate for each user (note paragraph [0127] of Schroeder).


	For claims 27 and 36, the combination of Gnagy, Schroeder and Dixon teaches claims 21 and 30 wherein the restrictive policy is based on a negative characteristic of the target media content, and wherein processing the request further comprises determining a substitute element that lacks the negative characteristic of the target media content (note paragraphs [0103], [0109], [0200] and Figures 13-15 of Dixon, target URL website reputation includes harmful file types, i.e. negative characteristics).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gnagy and Schroeder and the window with both target and alternative links of Dixon. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of giving the user the option of receiving original or substitute content.


	For claims 28 and 37, the combination of Gnagy, Schroeder and Dixon teaches claims 27 and 36, wherein the negative characteristic of the target media content is selected from a group consisting of: likelihood of piracy, availability of a license, file type (note paragraphs [0103], [0109], [0200] and Figures 13-15 of Dixon, target URL website reputation includes harmful file types, i.e. negative characteristics), resolution, frame rate, and audio sampling rate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gnagy and Schroeder and the window with both target and alternative links of Dixon. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of giving the user the option of receiving original or substitute content.


	For claims 29 and 38, the combination of Gnagy, Schroeder and Dixon teaches claims 28 and 37 wherein generating the selection page further comprises providing a human-intelligible message in the selection page, the human-intelligible message indicating a negative characteristic of the target media element (note paragraphs [0099], [0109] and Figures 13-15 of Dixon).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gnagy and Schroeder and the window with both target and alternative links of Dixon. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of giving the user the option of receiving original or substitute content.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,795,950 in view of the combination of Gnagy, Schroeder and Dixon.
	See chart below.
	Where 10,795,950 differs from the claimed invention (e.g. claim 21 “when the request is not subject to the restrictive policy…”) the combination of Gnagy, Schroeder and Dixon teaches the claimed limitations as shown in the rejection above.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine 10,795,950 and the combination of Gnagy, Schroeder and Dixon. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of giving the user the option of receiving original or substitute content that has been subjected to a restrictive policy.


7.	Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,992,710 in view of the combination of Gnagy, Schroeder and Dixon.
	See chart below.

	Where 10,992,710 differs from the claimed invention (e.g. claim 22 “wherein the request includes a login credential…”) the combination of Gnagy, Schroeder and Dixon teaches the claimed limitations as shown in the rejection above.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine 10,992,710 and the combination of Gnagy, Schroeder and Dixon. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of giving the user the option of receiving original or substitute content that has been subjected to a restrictive policy.

Instant Application
10,795,950
10,992,710
21. A method of processing network requests, the method comprising:
receiving a request via a network for a target media element at a requested uniform resource locator (URL) from a user's computer, the request identifying a media repository that stores the target media element, the request further including identifying information associated with a user of the user's computer; 








determining whether the request is subject to a restrictive policy based on the identifying information; 

when the request is not subject to the restrictive policy, allowing the user's computer access to the target media element; 

when the request is subject to the restrictive policy, processing the request to determine a substitute media element that has content approximately equivalent to content of the target media element, the processing including querying a policy database that stores associations between target media elements and substitute media elements, a URL of the substitute media element stored on the policy database; and










when the requested target media element is associated with a substitute media element in the policy database, generating a selection page having a target link to the requested URL of the target media element and a substitute media element, the target link juxtaposed to the substitute link on the selection page; and responding to the request with the selection page.
1. A method comprising: 



receiving from a requesting computer a content request for network access to content accessible via a network; 




Claim 4 -  wherein the content request comprises an identity associated with the requesting computer








when determining that the content request is subject to a restrictive policy, 





































constructing a search query which conforms to the restrictive policy to which the content request is subject; and responding to the content request with a network location of a landing page, the landing page configured to display a search result of the search query, wherein the search result includes content which conforms to the restrictive policy, the search result displayed in association with a message indicative of the restrictive policy.
1. A method of processing network requests, the method comprising: 

receiving a request via a network for a target media element at a requested uniform resource locator (URL) from a user's computer, the request identifying a media repository that stores the target media element; 
Claim 2 - further comprising authenticating a credential of a requesting computer at which the request originated, the credential associated with an account at the sub-network.

…


determining whether the request is subject to a restrictive policy based on identity information …

when the request is not subject to the restrictive policy, allowing the user's computer access to the target media element; 

when the request is subject to a restrictive policy, processing the request to determine a substitute media element that has content approximately equivalent to content of the target media element, the processing including querying the policy database that stores associations between target media elements and substitute media elements, the substitute media element stored on a sub-network controlled by the internet service provider connected to the network, a URL of the substitute media element stored on the policy database, the substitute media element compliant with the legal jurisdiction of the internet service provider; and

when the requested target media element is associated with a substitute media element in the policy database, generating a selection page having a target link to the requested URL of the target media element and a substitute link to the URL of the substitute media element on the sub-network controlled by the internet service provider, the target link juxtaposed to the substitute link on the selection page, and responding to the request with the selection page.



Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shuster (U.S. Patent Application Publication 2008/0275888) teaches a cookie file with an authorized user password (note paragraph [0041]).

Dahlstrom et al. (U.S. Patent Application Publication 2005/0144297) teaches a restrictive policy based on an age group (note paragraph [0034]).

Choque et al. (U.S. Patent Application Publication 2014/0280272) teaches content substitution based on negative characteristics such as resolution and bit rate (note paragraph [0028]).

Grant et al. (U.S. Patent Application Publication 2015/0170072) teaches managing content requests based on resolution (note paragraph [0051]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438